8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dontay CARTER, Plaintiff-Appellant,v.Bernard SMITH, Warden;  Lamont Flanagan, Commissioner,Defendants-Appellees.
No. 93-6505.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-2750-WN)
Dontay Carter, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Joan Louise Bossman, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment to Appellees in this 42 U.S.C. § 1983 action and denying his motion for reconsideration.  We affirm in part and dismiss in part.


2
Appellant noted the appeal from the order granting summary judgment outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5), and is not entitled to relief under Fed.  R. App.  P. 4(a)(6).*  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider the appeal from the district court's order granting summary judgment.  We therefore dismiss that aspect of the appeal.


3
Finding that the district court did not abuse its discretion, we affirm the district court's denial of Carter's motion for reconsideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART


*
 Appellant's motion for reconsideration was not a proper Fed.  R. Civ. P. 59(e) motion,  Clayton v. Douglas, 670 F.2d 143, 144 (10th Cir.), cert. denied, 457 U.S. 1109 (1982), and thus, did not toll the appeal period.  See Fed.  R. App.  P. 4(a)(4)